Citation Nr: 1146655	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  07-31 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976, and from March 1976 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  While the Veteran initially requested a hearing before a Board member in Washington, DC, he cancelled the hearing request in a November 2009 statement.  See 38 C.F.R. § 20.704(e) (2011).

In January 2010, the Board remanded this issue for further development.  The case now returns for further review.  As discussed below, the agency of original jurisdiction (AOJ) substantially complied with the remand directives and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it currently contains no documents that are not already associated with the paper file.  


FINDINGS OF FACT

Although the Veteran was treated and diagnosed with chronic prostatitis on numerous occasions during service, there is no current diagnosis or manifestation of prostatitis, and the currently diagnosed benign prostatic hypertrophy (BPH) has not been medically linked to service, to include the treatment for prostatitis.



CONCLUSION OF LAW

The criteria for service connection for a prostate disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Veteran's claim for a prostate disorder was initially denied in a January 2006 rating decision.  Prior to that decision, in a July 2005 letter, the Veteran was notified of the evidence and information necessary to substantiate a service connection claim, as well as the responsibilities of the Veteran and VA in obtaining such evidence.  In letters issued in March 2006, the Veteran was again notified of such information, as well as the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The Board notes that the AOJ also provide notice concerning a claim to reopen a previously denied claim at that time.  However, as new and material evidence (including relevant private treatment records) was received within one year after the initial denial, the January 2006 was not final and such notice was not necessary.  See 38 C.F.R. § 3.156(b).  The claim was then readjudicated in a September 2006 rating decision, as well as on several subsequent occasions, including in a September 2011 supplemental statement of the case.  As such, any timing defect as to the March 2006 letters was cured by the subsequent readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

With regard to the duty to assist, service treatment records, all identified post-service VA and private treatment records, and records pertaining to the Veteran's disability benefits from the Social Security Administration (SSA) have been obtained and considered.  In compliance with the prior remand, in January 2010, the AOJ requested the Veteran to identify any outstanding VA or private treatment records since August 2008.  In response, the Veteran reported that all treatment is at the local VA facility.  As such, treatment records were obtained from this facility through February 2010.  The evidence of record also includes VA treatment records dated from December 2003 forward, as well as private records from various private providers from 2001 to 2006, although the Veteran did not identify any specific treatment for a prostate condition from such providers.  

The Board observes that there is a notation in an unrelated July 2001 private record that the Veteran was on a medication (Hytrin) that was later noted to be for the prostate condition of BPH, as discussed below.  To the extent that any further pertinent non-VA records may remain outstanding, the Veteran has been notified on repeated occasions that he must identify such records and authorize VA to obtain them.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under the circumstances of this case, VA has made all reasonable efforts to obtain evidence in support of the Veteran's claim.

Additionally, as directed in the prior remand, the Veteran was afforded a VA examination in connection with his claim in August 2010.  Although the examiner did not initially have the claims file available for her review, as instructed in the remand, she issued an addendum opinion in April 2011 after reviewing the claims file.  The Veteran argues that this examination was inadequate, in that the examiner was a Licensed Professional Nurse (LPN) and not a medical doctor, and that it primarily consisted of answering questions.  See October 2011 statement.  

However, the Board finds that the VA examination is sufficient for a fair adjudication.  Specifically, a VA examination may be conducted by any appropriate medical professional, and there is no indication in this case that an opinion from a medical doctor is necessary or would provide any further support for the Veteran's claim.  Rather, a review of the August 2010 examination report reveals that the examiner conducted all appropriate testing, including both laboratory testing and physical examination, in conjunction with questioning the Veteran.  

The Board notes that the examiner was unable to offer an opinion as to whether the Veteran's current BPH is related to his treatment for chronic prostatitis during service without resorting to mere speculation.  However, she reviewed the claims file, including records of treatment during and after service, and considered relevant medical literature concerning the etiology of the Veteran's current BPH in coming to this conclusion.  Accordingly, this conclusion reflects consideration of all available and procurable evidence and constitutes a valid opinion as much as a firm positive or negative opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  Moreover, as discussed below, the results contained in the examination report, including symptomatology and the current diagnosis of BPH (but not prostatitis), are also generally consistent with the other medical evidence of record.  

For the foregoing reasons, the Board finds that the prior remand directives have been substantially completed.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, another remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

If a disease is shown to be chronic during service, subsequent manifestations of the same chronic disease at any later date, however remote, will be service connected, unless clearly attributable to intercurrent causes.  There must be manifestations sufficient to identify the disease entity and to establish chronicity during service, as opposed to merely isolated findings or a diagnosis including the word "chronic" during service.  No continuity of symptomatology is required where the chronic disease is established during service.  However, where a condition is noted during service but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran's service treatment records reflect numerous instances of treatment, both inpatient and outpatient, for a diagnosis of chronic prostatitis from 1973 through his separation from service in 1980.  In a January 1980 notation in connection with his separation examination, the Veteran reported prostate problems for six years, with temporary relief from previous treatments.  Urinalysis was noted to be negative, and the prostate was tender and soft upon physical examination.  Other records during service reflect similar symptoms, as well as pain or tenderness in the lower abdomen, scrotum or testes, and between the buttocks (or perineal pain), and occasional frequency of urination or dysuria.  Urology workups including urinalysis were repeatedly within normal limits.  See, e.g., December 1973 records; June 1974 urology consult; November 1975 records and urology consult; July 1977 records; July 1978 urology consult (also noting entirely normal findings upon workup in 1974 and 1977 and repeatedly normal urinalysis).  The prostate glands were generally noted to be normal in size, shape, and consistency, as in the July 1978 urology consult.  Although there are some notations of enlarged prostate, such as during treatment sessions in July 1977, the diagnosis continued to be chronic prostatitis throughout service.  The Veteran was issued several physical profiles for chronic prostatitis, otherwise characterized as prostate gland infection or prostate gland inflamed, as well as chronic epididymitis (or cord inflammation).

With respect to the existence of a current disability, the Veteran has only reported VA treatment specifically pertaining to a prostate condition, and such records were obtained dated from December 2003 forward.  The claims file also includes private treatment records that were submitted in connection with other claims or were obtained from the SSA.  Such records date from 2001 forward.  

In particular, private records from Dr. C dated from 2002 to 2006 reflect treatment primarily for hypertension, diabetes, and hyperlipidemia.  However, in September 2006, Dr. C noted that the Veteran had been on Hytrin for his BPH.  The Veteran denied any abdominal pain but reported urinary hesitancy.  The impression and plan included BPH, with the Veteran to continue on Hytrin.  Similarly, a March 2003 record notes that the Veteran was taking Hytrin.  In a July 2001 record from Baptist MC for a shoulder injury, the Veteran's reported medications included Hytrin.  

In his December 2003 initial VA treatment session, the Veteran brought a list of medications from his private provider, which included Hytrin.  Similarly, active medications from April 2004 forward include terazosin HCL (which is the generic name for Hytrin) for prostate.  The Veteran's problem list, including in September 2008 and afterwards, reflects "hypertrophy (benign) of prostate without urinary obstruction."  Similarly, an October 2009 primary care regular follow up record notes a history of BPH.  The assessment was prostatism with a feeling of incomplete emptying bladder.  The last PSA was noted to be normal, and the Veteran was referred to urology.  A November 2009 urology consult then reflects symptoms of urinary frequency, nocturia, voiding with good stream, and no dysuria or hematuria.  The patient was noted to be diabetic and on a diuretic.  All lab work was normal, including the prostate specific antigen (PSA), and the genitourinary examination was normal.  Bladder scan residual was 25 cc.  Although the prostate was noted to be objectively normal and not enlarged, the clinical impressions were mild enlarged prostate and frequency that could be secondary to being diabetic and on a diuretic.  The provider recommend to stop the diuretic for a few days, increase the dose of Hytrin, and start on Ditropan.  In a December 2009 primary care follow up, the assessment was again prostatism.  The provider stated that the Veteran was seen by urology and the recommendation was noted.  Thereafter, in a February 2010 primary care regular follow up visit, the Veteran was again noted to have a history of BPH.  There were no noted symptoms or other prostate diagnosis.  

The Veteran was afforded a VA examination in August 2010.  At that time, he reported prostatitis with an onset in the 1970s, when he had pain in the suprapubic area and sought medical attention, but he continued to have pain despite treatment.  The Veteran described the course since onset as intermittent with remissions.  He reported current urinary symptoms of urgency, dysuria, straining to urinate, frequency or daytime voiding interval of less than one hour, and nocturia or night time voiding two times.  There was no objective abdominal or flank tenderness.  Examination of the bladder, anus and rectal walls, perineal sensation, urethra, and prostate were all normal.  The PSA was 0.1.  

The VA examiner was initially unable to resolve the issue of whether the Veteran's current condition is related to service because the claims file was not available.  In an April 2011 addendum report, after review of the claims file, the examiner stated that she still could not resolve this issue without resorting to mere speculation.  She explained that, although the Veteran had prostatitis while in service, his current medical records indicate a diagnosis of BPH and he is over 50 years old.  The examiner further explained that medical literature says that BPH is probably a normal part of the aging process in men that is caused by changes in hormone balance and cell growth.  

Based on a review of all evidence of record, the Board finds that the Veteran's currently diagnosed prostate disorder was not incurred or aggravated during service.  In this regard, the Board acknowledges that the Veteran was treated and diagnosed with chronic prostatitis on numerous occasions during service, including in connection with his January 1980 separation examination.  However, he has not been diagnosed with chronic prostatitis, or any infection or inflammation of the prostate, at any time during the appeal.  Rather, the Veteran has been consistently diagnosed with BPH since at least 2001.  Moreover, the Board notes that there was no indication of any abdominal pain, perineal pain, tenderness of the prostate, etc. or other symptoms similar to those during service in the available post-service records (or from 2001 forward).  As the evidence does not reflect a diagnosis or manifestations of prostatitis currently, service connection may not be granted as related to the chronic disease during service under 38 C.F.R. § 3.303(b).  

Furthermore, the medical evidence of record does not establish a relationship between the current BPH and service, to include the treatment for chronic prostatitis.  In this regard, the VA examiner was unable to establish a relationship between the current BPH and service, based on a review of all evidence of record and pertinent medical literature.  Further, there is no indication of a relationship between the current BPH and the chronic prostatitis in service in the VA or private records.  Moreover, the Board notes that there is no indication that any current urinary symptoms are related to the symptoms during service.  Rather, VA records reflect no urinary obstruction due to BPH.  Further, the June 2009 urology consult recorded that urinary frequency maybe due to the use of a diuretic for diabetes.  

While the Veteran believes that he currently has a prostate disorder that began during service, he is not competent to diagnosis a prostate condition or to offer an opinion as to the etiology of his current condition.  Rather, such questions require specialized knowledge, training, or experience due to the complex nature of the genitourinary system.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board notes that the Veteran has not claimed that any of his treating providers have told him that his current BPH is related to the chronic prostatitis during service.  

In summary, the preponderance of the evidence is against service connection for a prostate disorder.  As such, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a prostate disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


